DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6 para. 2, filed 12/07/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 112 and 35 USC 102 of 09/08/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as US 7128082 B1 Cerretelli; Ciro et al. teach a flow guide body for an aircraft but fail to teach wherein the first outlet of the at least one second flow control device is connected with the inlet of one of the at least two first flow control devices. It would not have been obvious to one of ordinary skill in the art to add a second flow control device is connected with the inlet of one of the at least two first flow control devices without the benefit of the present disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642